           Case 1:19-cv-01753-JPW Document 207 Filed 08/02/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ASSOCIATES IN MEDICAL                     Case No.: 1:19-cv-01753-JPW
TOXICOLOGY, P.C. AND PHILIP
W. MOORE                                  Judge Jennifer P. Wilson

         Plaintiffs,

vs.

EMOGENE RENEA SNYDER and
MIGLIORE TREATMENT
SERVICES, LLC

         Defendants.

                                     ORDER

         AND NOW, on this 2nd day of August, 2021, upon consideration of the

Unopposed Motion of Defendants to File Exhibits “CC”,

“DD”, “EE”, “KK”, “QQ”, “RR”, “SS”, “TT”, “UU”, “VV” and an argument

section on Page 31 to Defendants’ Reply Brief in Support of Defendants’ Second

Motion for Partial Summary Judgment Under Seal, it is hereby ORDERED that

Defendants’ Unopposed Motion of Defendants to File Exhibits “CC”, “DD”, “EE”,

“KK”, “QQ”, “RR”, “SS”, “TT”, “UU”, “VV” and an argument section on Page 31




4849-4129-6115
           Case 1:19-cv-01753-JPW Document 207 Filed 08/02/21 Page 2 of 2




to Defendants’ Reply Brief in Support of Second Motion for Partial Summary

Judgment Under Seal is GRANTED.

                                            By the Court:



                                             s/ Jennifer P. Wilson
                                            _______________________
                                                         Wilson, J.




4849-4129-6115
